COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                  §
 IN RE:                                                           No. 08-22-00170-CV
                                                  §
 CARLOS HERNANDEZ and                                       AN ORIGINAL PROCEEDING
 AARON’S, INC.,                                   §
                                                                   IN MANDAMUS
                               Relators.          §


                                       JUDGMENT

       The Court has considered this cause on Relators’ Unopposed Motion to Dismiss and

concludes the motion should be granted and the appeal should be dismissed. We therefore dismiss

the appeal. We further order Relators pay all costs of this appeal, and this decision be certified

below for observance.

       IT IS SO ORDERED THIS 12TH DAY OF OCTOBER, 2022.



                                             YVONNE T. RODRIGUEZ, Chief Justice

Before Rodriguez, C.J., Palafox, and Alley, JJ.